NOTICE OF ALLOWABILITY

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 01/05/22, with respect to the drawing objections and 112(b) rejections have been fully considered and are persuasive.  The rejections/objections of the claims/drawings have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 23.  Specifically, claim 23 requires a transportation mechanism that transports the sheet substrate such that a front end of the sheet substrate is fixed to a specific portion in a circumferential direction of the shaft portion; a cover opening and closing mechanism that opens and closes the cover portion and a cover holding portion that holds the cover portion; and a case transportation mechanism that transports the shaft portion around which the sheet substrate is wound from the rotation driving mechanism to the cover holding portion and that accommodates the shaft portion in the cover portion in an open state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                          

/SANG K KIM/Primary Examiner, Art Unit 3654